Dismissed and
Memorandum Opinion filed September 15, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00599-CV
____________
 
SYNERGY HEALTHCARE MANAGEMENT SERVICE, INC., A TEXAS CORPORATION
AND JACK L. MANUEL, Appellants
 
V.
 
LEROY L. STERLING, M.D., INDIVIDUALLY AND LEROY L. STERLING,
M.D., PA, A TEXAS PROFESSIONAL ASSOCIATION d/b/a HEART ASSOCIATES OF TEXAS,
Appellees
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2008-01289
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed March 26, 2010.  No
clerk’s record or brief was filed.
            On July 14, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before, 2011, the court would dismiss
the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.